Title: To Alexander Hamilton from Aaron Ogden, 30 September 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town Sepr. 30th. 1799
          
          I have heretofore, recommended Mr. Joseph Wright, alone, for the appointment of a Cadet, in the eleventh regiment, not having had sufficient information of character, in respect to some others who have applyed themselves to me, as to be able to make recommendations in their favor, as soon as I shall be enabled, I shall make the selection of another, and communicate with you accordingly. In the mean time, I very much wish that the appointment of Mr. Wright may take place, and that from the date, I mentioned to you, in the letter which I wrote in his favor.
          I have the honor to be with the greatest respect your mo. ob. servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        